DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on August 30, 2022 regarding Application No. 16/942,200.  Applicants amended claims 1, 16, 17, and 21.  Claims 1- 23 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2019-0169800 application filed in Korea on December 18, 2019 has been filed.


Response to Arguments
Applicants’ amendments to claims 1, 16, 17, and 21 and argument (Remarks, p. 8) regarding objected to claims 1-23 are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ arguments filed on August 30, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding independent claim 1, Pyo, and “wherein the first power voltage controller determines the first margin value according to a degree of distribution of load values of first blocks arranged in a first direction among the blocks” (underline emphasis in the original) (Remarks, p. 9), the Office respectfully submits that the argument is not commensurate with the rejections as the recited feature is taught and/or suggested by Pyo and Park ‘763.  More specifically, figures 1, 2(a)-(c), and 4A and paragraphs [0041], [0055], [0079], and [0080] of Pyo teach a degree of distribution of load values corresponding to gray scale levels of image data of SA1-SA4 first blocks arranged in a first x-axis direction among the SA1-SA4 blocks.  Also, figures 2, 3, 20, and 21 and paragraphs [0029], [0030], [0085], [0086], [0170], [0172], [0176], [0179], and [0180] of Park ‘763 teach wherein the first power voltage controller 20 (or AVC) determines the first GSM margin value according to a degree of distribution of load values (range of grayscale).  Thus, Pyo as modified by Park ‘763 teaches and/or suggests the recited feature.

In response to Applicants’ arguments regarding independent claim 17, Park ‘019, image-signal correction gain values to correct grayscale values of pixels, scan lines, a first power line, and the margin value of a first power voltage, and “wherein the determining of the margin value including determining the first margin value to become larger as load values of first blocks arranged in a first direction among 9 of 11Application No. 16/942,200 the blocks are distributed more widely in the first direction” (Remarks, pp. 9-10), the Office respectfully submits that the arguments are not commensurate with the rejections as Park ‘019 is cited for teaching “a first margin value to become larger as load values of first blocks arranged in a first direction among blocks are distributed more widely in the first direction”, and the recited feature is taught and/or suggested by Pyo, Park ‘763, and Park ‘019.  More specifically, the correction values of Park ‘019 correct non-uniform luminance caused by driving power voltage variation that result from the voltage drop due to increased power line resistance in large size, high resolution displays.  (See [0007]-[0009] and [0011]-[0016]).  Thus, the correction values correct voltage drop amounts, illustrative of correction values for display patterns where voltage drop amounts vary based on display location and image pattern.  Therefore, the teachings of Park ‘019 and the load values corresponding to maximum gray scale levels of image data of SA1-SA4 first blocks arranged in a first x-axis direction among the SA1-SA4 blocks are distributed in the first x-axis direction taught by figures 1 and 2(a)-(c) and paragraphs [0041] and [0055] of Pyo and wherein the determining of the GSM margin value including determining the first GSM margin value to become larger taught by figure 21 and paragraph [0029] of Park ‘763 teach and/or suggest the recited feature.

	In response to Applicants’ argument regarding independent claim 21, Park ‘019, correction values for grayscale values of pixels, and the first power voltage (Remarks, p. 10), the Office respectfully submits that the argument is not commensurate with the rejections as Park ‘019 is cited for the features discussed in the rejections below and all features of independent claim 21 are taught and/or suggested by the cited references and as discussed, as also discussed in the rejections below.  As noted above, the correction values in Park ‘019 correct for driving power voltage variation that result from the voltage drop due to increased power line resistance in large size, high resolution displays and is illustrative of correction values for display patterns where voltage drop amounts vary based on display location and image pattern.

	In response to Applicants’ argument regarding independent claims 1, 17, and 21, Pyo, Park ‘763, and Park ‘019, the claimed invention, and prima facie case of obviousness (Remarks, p. 10), the Office respectfully disagrees for the reasons discussed above and in the rejections below.

	In response to Applicants’ argument regarding dependent claims 2-16, 18-20, 22, and 23 (Remarks, p. 10), the Office respectfully submits that all features of independent claims 1, 17, and 21 are taught and/or suggested by the cited references and/or as discussed, as discussed above and in the rejections below.  As such, independent claims 1, 17, and 21 are not allowable.  In addition, claims 2-16, 18-20, 22, and 23 are not allowable by virtue of their individual dependencies from one of independent claims 1, 17, and 21.

	For the reasons discussed above and in the rejections below, pending claims 1-23 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo in US 2014/0285535 A1 (hereinafter Pyo) in view of Park et al. in US 2016/0180763 A1 (hereinafter Park ‘763).

Regarding claim 1, Pyo (FIGs. 1 and 4A, see also FIGs. 2(a)-(c) and 3) teaches and/or suggests:
A display device (organic light emitting display; FIG. 1 and [0035]) comprising: 
A plurality of blocks (SA1-SA4; FIG. 1 and [0041], see also FIGs. 2(a)-(c)), each block (SA1-SA4) including two or more pixels (pixels of pixel unit 100; FIG. 1 and [0036]) commonly coupled to a first power line (corresponding to ELVDD – i.e., ELVDD1-ELVDD4; see [0037], [0038], and [0043]) ([0041]); and 
a first power voltage controller (controller 200; FIG. 1 and [0049]) and a first power voltage (ELVDD – e.g., ELVDD1 for SA1, ELVDD2 for SA2, etc.; [0037], [0038], and [0055]) supplied to the first power line (corresponding to ELVDD – i.e., ELVDD1-ELVDD4) based on load values (corresponding to maximum gray scale levels of image data; [0055]) of the blocks (SA1-SA4) ([0055]), 
wherein the first power voltage controller (controller 200) determines the load values (corresponding to maximum gray scale levels of image data) based on grayscale values (e.g., 256 gray scales; [0050] and [0079]) of the pixels (pixels of pixel unit 100) included in each of the blocks (SA1-SA4) ([0055]), 
wherein a magnitude of the first power voltage (ELVDD) (see FIG. 4A, [0079], and [0080]),
a degree of distribution of load values (corresponding to gray scale levels of image data) of first blocks (SA1-SA4; FIG. 1 and [0041]) arranged in a first direction (x-axis direction; see FIG. 1, see also FIGs. 2(a)-(c)) among the blocks (SA1-SA4) (FIGs. 1 and 4A, [0055], [0079], and [0080] – e.g., a distribution of four division areas SA1-SA4).  
	However, it is noted that Pyo does not teach:
a first power voltage controller configured to determine a margin value of a first power voltage supplied to the first power line based on load values of the blocks, 
wherein the magnitude of the first power voltage is determined to become smaller as the margin value becomes larger, 
wherein the margin value includes a first margin value, and 
wherein the first power voltage controller determines the first margin value according to a degree of distribution of load values of first blocks arranged in a first direction among the blocks.


	Park ‘763 (FIGs. 2, 3, 6, 20, and 21) teaches and/or suggests:
a first power voltage controller (adaptive voltage controller 20; FIG. 2 and [0085], see also FIG. 20, adaptive voltage controller (AVC) and [0170]) configured to determine a margin value (grayscale margin GSM value; FIG. 3 and [0029], see also FIG. 21) of a first power voltage (high power supply voltage ELVDD; [0179]) supplied to a first power line (corresponding to ELVDD; see FIG. 20, [0172], and [0176]) based on load values (corresponding to maximum grayscales of input image data; [0085], see also [0029]), 
wherein the magnitude of the first power voltage (ELVDD) is determined to become smaller as the margin value (GSM value) becomes larger (see FIG. 21, see also [0030], [0086], and [0180]), 
wherein the margin value (GSM value) includes a first margin value (GSM value; FIGs. 3 and 21), and 
wherein the first power voltage controller (20 (or AVC)) determines the first margin value (GSM value) according to a degree of distribution of load values (range of grayscale; [0086]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify they display device taught and/or suggested by Pyo to include: the features taught and/or suggested by Park ‘763, such that Pyo as modified teaches and/or suggests: a first power voltage controller configured to determine a margin value of a first power voltage supplied to the first power line based on load values of the blocks (first power voltage controller, first power voltage, first powerline, load values, and blocks taught and/or suggested by Pyo combined with the first power voltage controller, margin value, first power voltage, first power line, and load values taught and/or suggested by Park ‘763), wherein the magnitude of the first power voltage is determined to become smaller as the margin value becomes larger (magnitude of the first power voltage taught and/or suggested by Pyo combined with the magnitude of the first power voltage and margin value taught and/or suggested by Park ‘763), wherein the margin value includes a first margin value (margin value and first margin value taught and/or suggested by Park ‘763), and wherein the first power voltage controller determines the first margin value according to a degree of distribution of load values of first blocks arranged in a first direction among the blocks (first power voltage controller, degree of distribution of load values of first blocks, first direction, and blocks taught and/or suggested by Pyo combined with the first power voltage controller, first margin value, and degree of distribution of load values taught and/or suggested by Park ‘763), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a display device that reduces power consumption by applying different power voltages taught and/or suggested by Park ‘763 ([0029], [0030], [0180], and [0181]) is comparable to the display device that reduces power consumption by applying different power voltages taught and/or suggested by Pyo ([0008] and [0095]) because they are display devices that reduce power consumption by applying different power voltages.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught and/or suggested by Pyo to include: the features taught and/or suggested by Park ‘763, with the predictable result of providing a display device that reduces power consumption by applying different power voltages.


Claims 2-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo in view of Park ‘763, in further view of Park et al. in US 2015/0255019 A1 (hereinafter Park ‘019).

	Regarding claim 2, Pyo (FIG. 1) as modified by Park ‘763 teaches and/or suggests:
The display device of claim 1, further comprising a first power source (Pyo: power supply unit 500; FIG. 1 and [0067]), the first power source (500) is coupled to at least one of first power sub-lines (Pyo: CH1-CH4; FIG.1 and [0067]), and 
wherein the first power sub-lines (CH1-CH4) are arranged in the first direction (x-axis direction) (FIG. 1).  
	However, it is noted that Pyo as modified by Park ‘763, as particularly cited, does not teach:
further comprising a plurality of first power sources, each of the first power sources is coupled to at least one of first power sub-lines, 
wherein the first power sub-lines are commonly coupled to the first power line.
	Park ‘019 (FIGs. 1 and 3) teaches and/or suggests: 
a plurality of first power sources (upper power unit 151 and bottom power unit 152; FIG. 3 and [0061]), each of the first power sources (151 and 152) is coupled to at least one of first power sub-lines (corresponding to ELVDD outside of display panel 110; see FIG. 3), 
wherein the first power sub-lines (corresponding to ELVDD outside of display panel 110 in FIG. 3) are commonly coupled to a first power line (ELVDD; see FIG. 1 and [0054]; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught and/or suggested by Pyo as modified by Park ‘763 to include: the features taught and/or suggested by Park ‘019, such that Pyo as modified teaches and/or suggests: further comprising a plurality of first power sources (the first power source taught and/or suggested by Pyo as modified combined with the plurality of first power sources taught and/or suggested by Park ‘019), each of the first power sources is coupled to at least one of first power sub-lines (the first power source and first power sub-lines taught and/or suggested by Pyo as modified combined with the first power sources and first power sub-lines taught and/or suggested by Park ‘019), wherein the first power sub-lines are commonly coupled to the first power line (the first power sub-lines and first power line taught and/or suggested by Pyo as modified combined with the first power sub-lines and first power line taught and/or suggested by Park ‘019 and as discussed), so that “the power supplying lines are reduced to half the length, such that resistance is reduced and the voltage drop… can be further reduced.” (Park ‘019: [0061]).

	Regarding claim 3, Pyo (FIGs. 1 and 4A) as modified by Park ‘763 (FIGs. 2, 3, 20, and 21) and Park ‘019 (FIGs. 7A-B) teaches and/or suggests:
The display device of claim 2, wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) determines the first margin value (Park ‘763: GSM value; see also Park ‘019: a margin value corresponding to correction values for display patterns in FIGs. 7A and 7B; [0094]-[0096]) to become larger (Park ‘019: (corresponding to from the V-Position-V-LUT graph in FIG. 7A to the flatter solid line V-Position-V-LUT graph in FIG. 7B) as the load values (Pyo: corresponding to maximum gray scale levels of image data; Park ‘763: corresponding to maximum grayscales of input image data; Park ‘019: load factors; [0082], [0086], and [0091]) of the first blocks (Pyo: SA1-SA4; Park ‘019: first blocks of 12 horizontal blocks; [0090]) are distributed more widely (Park ‘019: horizontal pattern 520 in FIG. 7B distributed more widely than vertical pattern 510 in FIG. 7A) in the first direction (Pyo: x-axis direction; Park ‘019: x-axis direction; see FIGs. 7A-B).
	The motivation to combine the references is to improve image display taking into account pixel location in a display panel in an x-axis direction based on load factors of the display panel.  (Park ‘019: see [0063]) – i.e., different driving power voltages ELVDD applied to different division areas taught and/or suggested by Pyo taking into account display panel pixel location based on display panel load factors taught and/or suggested by Park ‘019.

	Regarding claim 4, Pyo (FIG. 1) as modified by Park ‘763 (FIGs. 2, 3, 20, and 21) and Park ‘019 teaches and/or suggests:
The display device of claim 2, wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) determines the first margin value (Park ‘763: GSM value) to become larger (Park ‘763: see [0086] – i.e., grayscale margin value increases as a range of load values corresponding to maximum input image data grayscale decreases) as the variation (Park ‘763: range; [0086]) or standard deviation of the load values (Pyo: corresponding to maximum gray scale levels of image data; Park ‘763: corresponding to maximum grayscales of input image data) of the first blocks (Pyo: SA1-SA4) becomes smaller (Park ‘763: see [0086] – i.e., grayscale margin value and range of load values are inversely related).  

	Regarding claim 5, Pyo (FIGs. 1 and 4A) as modified by Park ‘763 (FIGs. 2, 3, 20, and 21) and Park ‘019 (FIGs. 6 and 7A-B) teaches and/or suggests:
The display device of claim 3, wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) includes a plurality of distribution lookup tables (Park ‘763: maximum grayscale lookup table; [0086]; Park ‘019: V_LUT; [0096]) (it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), 
wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) selects one of the distribution lookup tables (Park ‘763: maximum grayscale lookup table; Park ‘019: V_LUT; discussion above) according to the degree of distribution (Pyo: e.g., a distribution of four division areas SA1-SA4; Park ‘763: range; [0086]; Park ‘019: corresponding to display patterns, e.g., horizontal pattern 520 in FIG. 7B is distributed more widely than vertical pattern 510 in FIG. 7A in the x-axis direction; see FIGs. 7A-B, [0096], [0100], and [0101]) (it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), and 
wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) extracts the first margin value (Park ‘763: GSM value; see also Park ‘019: a margin value corresponding to correction values for display patterns in FIGs. 7A and 7B) from a selected distribution lookup table (Park ‘763: maximum grayscale lookup table; Park ‘019: V_LUT; discussion above), based on an average value or maximum value (Pyo: [0055]; Park ‘763: [0086]; Park ‘019: [0082] and [0091]) of the load values (Pyo: corresponding to maximum gray scale levels of image data; Park ‘763: corresponding to maximum grayscales of input image data; Park ‘019: load factors) of the first blocks (Pyo: SA1-SA4; Park ‘019: 12 horizontal blocks) (it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).  
Regarding claim 6, Pyo (FIG. 4A) as modified by Park ‘763 (FIGs. 3 and 21) and Park ‘019 (FIGs. 7A-B) teaches and/or suggests:
The display device of claim 5, wherein the selected distribution lookup table (Park ‘763: maximum grayscale lookup table; Park ‘019: V_LUT; discussion above) provides the first margin value (Park ‘763: GSM value; see also Park ‘019: a margin value corresponding to correction values for display patterns in FIGs. 7A and 7B) to become smaller (Park ‘763: see FIG. 21 and [0086]; Park ‘019: corresponding to from the solid line V-Position-V-LUT graph in FIG. 7B to the V-Position-V-LUT graph in FIG. 7A; see [0100] and [0101]) as the average value or maximum value (Pyo: maximum value; Park ‘637: maximum; Park ‘019: maximum value) of the load values (Pyo: corresponding to maximum gray scale levels of image data; Park ‘763: corresponding to maximum grayscales of input image data; Park ‘019: load factors) of the first blocks (Pyo: SA1-SA4; Park ‘019: 12 horizontal blocks) becomes larger (Pyo: corresponding to from SA1 to SA4; FIG. 4A and [0079]; Park ‘019: [0100] and [0101]).

	Regarding claim 7, Pyo (FIGs. 1, 2(a)-(c), and 4A) as modified by Park ‘763 (FIGs. 2, 3, 20, and 21) and Park ‘019 (FIGs. 8A-B) teaches and/or suggests:
The display device of claim 6, wherein the margin value (Park ‘763: GSM value) further includes a second margin value (Park ‘763: GSM value; Park ‘019: a margin value corresponding to correction values for display patterns in FIGs. 8A and 8B; see [0104]-[0106]), 
wherein the blocks (Pyo: SA1-SA4; Park ‘019: 12 horizontal blocks) include second blocks (Pyo: see FIG. 2(c) and [0042]) arranged in a second direction (Pyo: y-axis direction; see FIG. 2(c)) perpendicular to the first direction (Pyo: x-axis direction), and 
wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) determines the second margin value (Park ‘763: GSM value; [0029]; Park ‘019: margin value corresponding to correction values for display patterns in FIGs. 8A and 8B) according to a position (Park ‘019: corresponding to display patterns in FIGs. 8A and 8B; see [0102]-[0106]) of one of the second blocks (Pyo: second blocks in FIG. 2(c)) having a maximum value (Pyo: [0055]; Park ‘763: [0086]; Park ‘019: corresponding to display patterns in FIGs. 8A and 8B; see [0104]-[0106], see also [0082] and [0091]) among load values (Pyo: corresponding to maximum gray scale levels of image data; Park ‘763: corresponding to maximum grayscales of input image data; Park ‘019: load factors) of the second blocks (Pyo: second blocks in FIG. 2(c)).  
	The motivation to combine the references is to improve image display taking into account pixel location in a display panel in a y-axis direction based on load factors of the display panel.  (Park ‘019: see [0102]-[0106]) – i.e., different driving power voltages ELVDD applied to different division areas taught and/or suggested by Pyo taking into account display panel pixel location based on display panel load factors taught and/or suggested by Park ‘019.

	Regarding claim 8, Pyo (FIG. 1) as modified by Park ‘763 (FIGs. 2, 3, 20 and 21) and Park ‘019 (FIGs. 3 and 8A-B) teaches and/or suggests:
The display device of claim 7, wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) determines the second margin value (Park ‘763: GSM value; Park ‘019: a margin value corresponding to correction values for display patterns in FIGs. 8A and 8B) to become larger (Park ‘019: corresponding to from the V-Position-V-LUT graph in FIG. 8A to the flatter solid line V-Position-V-LUT graph in FIG. 8B) as the position (Park ‘019: corresponding to display patterns in FIGs. 8A and 8B) of the second block (Pyo: one of the second blocks in FIG. 2(c)) having the maximum value (Pyo: maximum value; Park ‘763: maximum value; Park ‘019: corresponding to display patterns in FIGs. 8A and 8B) becomes closer (Park ‘019: from bottom pattern 610 in FIG. 8A to upper pattern 620 in FIG. 8B) to the first power sub-lines (Pyo: CH1-CH4; Park ‘019: corresponding to ELVDD outside of display panel 110 in FIG. 3).
	
	Regarding claim 9, Pyo (FIGs. 1 and 2(c)) as modified by Park ‘763 (FIGs. 2, 3, 20, and 21) and Park ‘019 (FIGS. 8A-B) teaches and/or suggests:
The display device of claim 8, wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) includes a plurality of position lookup tables (Park ‘763: a maximum grayscale lookup table; [0086]; Park ‘019: V_LUT; [0096]) (it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), 
wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) selects one of the position lookup tables (Park ‘763: lookup table; Park ‘019: V_LUT; discussion above) according to the position (Park ‘019: corresponding to display patterns in FIGs. 8A and 8B) of the second block (Pyo: one of the second blocks in FIG. 2(c)) having the maximum value (Pyo: maximum value; Park ‘763: maximum value; Park ‘019: corresponding to display patterns in FIGs. 8A and 8B) (it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), and 
wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) extracts the second margin value (Park ‘763: GSM value; Park ‘019: a margin value corresponding to correction values for display patterns in FIGs. 8A and 8B) from a selected position lookup table (Park ‘763: a lookup table; Park ‘019: V_LUT; discussion above), based on an average value or maximum value (Pyo: [0055]; Park ‘763: [0086] ; Park ‘019: [0082] and [0091]) of the load values (Pyo: corresponding to maximum gray scale levels of image data; Park ‘763: corresponding to maximum grayscales of input image data; Park ‘019: load factors) of the second blocks (Pyo: second blocks in FIG. 2(c)) (it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).

	Regarding claim 10, Pyo (FIGs. 1 and 2(c)) as modified by Park ‘763 (FIGs. 3 and 21) and Park ‘019 (FIGs. 8A-B) teaches and/or suggests:
The display device of claim 9, wherein the selected position lookup table (Park ‘763: a lookup table; Park ‘019: V_LUT; discussion above) provides the second margin value (Park ‘763: GSM value; Park ‘019: corresponding to correction values for display patterns in FIGs. 8A and 8B) to become smaller (Park ‘019: corresponding to up to the V-Position-V-LUT graph in FIG. 8A) as the average value or maximum value (Pyo: maximum value; Park ‘763: maximum value; Park ‘019: maximum value) of the load values (Pyo: corresponding to maximum gray scale levels of image data; Park ‘763: corresponding to maximum grayscales of input image data; Park ‘019: load factors) of the second blocks (Pyo: second blocks in FIG. 2(c)) becomes larger (Park ‘019: corresponding to up to the V-Position-V-LUT graph in FIG. 8A) – i.e., a V-Position-V-LUT graph becomes less flat as a maximum value of load values corresponding to grayscales of image data become larger such that the second margin value becomes smaller.  

	Regarding claim 16, Pyo as modified by Park ‘763 teaches and/or suggests:
The display device of claim 1.  
	However, it is noted that Pyo as modified by Park ‘763 does not teach:
wherein the first power voltage controller determines the load values by adding up the grayscale values of the pixels included in each of the blocks.
	Park ‘019 teaches and/or suggests:
determines load values (load factors; [0082], [0086], and [0091]) by adding up grayscale values of pixels included in each of a plurality of blocks (12 horizontal blocks; [0090]) ([0082] and [0086]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught and/or suggested by Pyo as modified by Park ‘763 to include: the features taught and/or suggested by Park ‘019, such that Pyo as modified teaches and/or suggests: wherein the first power voltage controller determines the load values by adding up the grayscale values of the pixels included in each of the blocks (the first power voltage controller, load values, grayscale values, pixels, and blocks taught and/or suggested by Pyo as modified combined with determines load values, adding up grayscale values, pixels, and plurality of blocks taught and/or suggested by Park ‘019) to improve image display taking into account pixel location in a display panel in an x-axis direction based on load factors of the display panel. (Park ‘019: see [0063]) – i.e., different driving power voltages ELVDD applied to different division areas taught and/or suggested by Pyo taking into account display panel pixel location based on display panel load factors taught and/or suggested by Park ‘019.

	Regarding claim 17, Pyo (FIGs. 1 and 4A, see also FIGs. 2(a)-(c)) teaches and/or suggests:
A method (see [0055]) for driving a display device (organic light emitting display; FIG. 1 and [0035]) including a plurality of blocks (SA1-SA4; FIG. 1 and [0041], see also FIGs. 2(a)-(c)), each block (SA1-SA4) including two or more pixels (pixels of pixel unit 100; FIG. 1 and [0036]) commonly coupled to a first power line (corresponding to ELVDD – i.e., ELVDD1-ELVDD4; see [0037], [0038], and [0043]) ([0041]), the method comprising steps of: 
determining load values (corresponding to maximum gray scale levels of image data; [0055]) of the blocks (SA1-SA4) ([0055]) based on grayscale values of the pixels (pixels of pixel unit 100) ([0055]); 
determining a first power voltage (ELVDD – e.g., ELVDD1 for SA1, ELVDD2 for SA2, etc.; [0037], [0038], and [0055]) supplied to the first power line (corresponding to ELVDD – i.e., ELVDD1-ELVDD4) based on the load values (corresponding to maximum gray scale levels of image data) of the blocks (SA1-SA4) ([0055]); and 
determining a magnitude of the first power voltage (ELVDD) to become smaller (see FIG. 4A, [0079], and [0080] – e.g., a magnitude of ELVDD corresponding to a division area SA becomes smaller from SA4 to SA3 to SA2 to SA1), and 
load values (corresponding to maximum gray scale levels of image data; [0055]) of first blocks (SA1-SA4; FIG. 1 and [0041])) arranged in a first direction (x-axis direction; see FIG. 1, see also FIGs. 2(a)-(c)) among the blocks (SA1-SA4) are distributed in the first direction (x-axis direction).
	However, it is noted that Pyo does not teach:
determining a margin value of a first power voltage supplied to the first power line based on the load values of the blocks; and 
determining the magnitude of the first power voltage to become smaller as the margin value becomes larger, 
wherein the margin value includes a first margin value, and 
wherein the determining of the margin value including determining the first margin value to become larger as load values of first blocks arranged in a first direction among the blocks are distributed more widely in the first direction.
	Park ‘763 (FIGs. 3 and 21) teaches and/or suggests:
determining a margin value (grayscale margin GSM value; FIG. 3 and [0029], see also FIG. 21) of a first power voltage (high power supply voltage ELVDD; [0179]) supplied to a first power line (corresponding to ELVDD; see FIG. 20, [0172], and [0176]) based on load values (corresponding to maximum grayscales of input image data; [0085], see also [0029]); and 
determining the magnitude of the first power voltage (ELVDD) to become smaller as the margin value (GSM value) becomes larger (see FIG. 21, see also [0030], [0086], and [0180]), 
wherein the margin value (GSM value) includes a first margin value (GSM value; FIGs. 3 and 21), and 
wherein the determining of the margin value (GSM value) including determining the first margin value (GSM value; [0029]) to become larger (as the maximum grayscale of the input image decreases; FIG. 21, see also [0086] and [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify they display device taught and/or suggested by Pyo to include: the features taught and/or suggested by Park ‘763, such that Pyo as modified teaches and/or suggests: determining a margin value of a first power voltage supplied to the first power line based on the load values of the blocks (first power voltage, first power line, load values, and blocks taught and/or suggested by Pyo combined with determining a margin value, first power voltage, first power line, and load values taught and/or suggested by Park ‘763); and determining the magnitude of the first power voltage to become smaller as the margin value becomes larger (determining the magnitude of the first power voltage taught and/or suggested by Pyo combined with determining the magnitude of the first power voltage and margin value taught and/or suggested by Park ‘763), wherein the margin value includes a first margin value (margin value and first margin value taught and/or suggested by Park ‘763), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a display device that reduces power consumption by applying different power voltages taught and/or suggested by Park ‘763 ([0029], [0030], [0180], and [0181]) is comparable to the display device that reduces power consumption by applying different power voltages taught and/or suggested by Pyo ([0008] and [0095]) because they are display devices that reduce power consumption by applying different power voltages.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught and/or suggested by Pyo to include: the features taught and/or suggested by Park ‘763, with the predictable result of providing a display device that reduces power consumption by applying different power voltages.



However, it is noted that Pyo as modified by Park ‘763 does not teach:
wherein the determining of the margin value including determining the first margin value to become larger as load values of first blocks arranged in a first direction among the blocks are distributed more widely in the first direction.
	Park ‘019 (FIGs. 7A-B) teaches and/or suggests:
a first margin value (corresponding to correction values for display patterns in FIGs. 7A and 7B; [0094]-[0096]) to become larger (corresponding to from the V-Position-V-LUT graph in FIG. 7A to the flatter solid line V-Position-V-LUT graph in FIG. 7B) as load values (load factors; [0082], [0086], and [0091]) of first blocks (of 12 horizontal blocks; [0090]) arranged in a first direction (x-axis direction; FIGs. 7A-B) among blocks (12 horizontal blocks; [0090]) are distributed more widely (horizontal pattern 520 in FIG. 7B distributed more widely than vertical pattern 510 in FIG. 7A) in the first direction (x-axis direction).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught and/or suggested by Pyo as modified by Park ‘763 to include: the features taught and/or suggested by Park ‘019, such that Pyo as modified teaches and/or suggests: wherein the determining of the margin value including determining the first margin value to become larger as load values of first blocks arranged in a first direction among the blocks are distributed more widely in the first direction (determining of the margin value, determining the first margin value, load values, first blocks are distributed, first direction, and blocks taught and/or suggested by Pyo as modified by Park ‘763 combined with the first margin value, load values, first blocks are distributed, first direction, and blocks taught and/or suggested by Park ‘019) to improve image display taking into account pixel location in a display panel in an x-axis direction based on load factors of the display panel.  (Park ‘019: see [0063]) – i.e., different driving power voltages ELVDD applied to different division areas taught and/or suggested by Pyo taking into account display panel pixel location based on display panel load factors taught and/or suggested by Park ‘019.

	Regarding claim 18, Pyo (FIG. 1 and 2(c)) as modified by Park ‘763 (FIGs. 3 and 21) and Park ‘019 (FIGs. 8A-B) teaches and/or suggests:
The method of claim 17, wherein the blocks (Pyo: SA1-SA4; Park ‘019: 12 horizontal blocks) include second blocks (Pyo: see FIG. 2(c) and [0042]) arranged in a second direction (Pyo: y-axis direction; see FIG. 2(c)) perpendicular to the first direction (Pyo: x-axis direction), 
wherein the display device (Pyo: organic light emitting display) further includes first power sub-lines (Pyo: CH1-CH4; FIG.1 and [0067]) for supplying the first power voltage (Pyo: ELVDD – e.g., ELVDD1 for SA1, ELVDD2 for SA2, etc.) to the first power line (Pyo: corresponding to ELVDD – i.e., ELVDD1-ELVDD4), 
wherein the margin value (Park ‘763: GSM value; Park ‘019: corresponding to correction values for display patterns in FIGs. 7A-B and 8A-B) further includes a second margin value (Park ‘019: corresponding to correction values for display patterns in FIGs. 8A and 8B; see [0104]-[0106]), and 
wherein the determining of the margin value (Park ‘763: GSM value) further includes determining the second margin value (Park ‘763: GSM value; [0029]; Park ‘019: corresponding to correction values for display patterns in FIGs. 8A and 8B) to become larger (Park ‘019: corresponding to from the V-Position-V-LUT graph in FIG. 8A to the flatter solid line V-Position-V-LUT graph in FIG. 8B) as a position (Park ‘019: corresponding to display patterns in FIGs. 8A and 8B) of one of the second blocks (Pyo: one of the second blocks in FIG. 2(c)) having a maximum value (Pyo: [0055]; Park ‘763: [0086]; Park ‘019: corresponding to display patterns in FIGs. 8A and 8B; see [0104]-[0106], see also [0082] and [0091]) among load values (Pyo: corresponding to maximum gray scale levels of image data; Park ‘763: corresponding to maximum grayscales of input image data; Park ‘019: load factors) of the second blocks (Pyo: second blocks in FIG. 2(c)) becomes closer (Park ‘019: from bottom pattern 610 in FIG. 8A to upper pattern 620 in FIG. 8B) to the first power sub-lines (Pyo: CH1-CH4; Park ‘019: corresponding to ELVDD outside of display panel 110 in FIG. 3).


Claims 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo in view of Park ‘763, in further view of Park ‘019, and in further view of Kim in US 2009/0251399 A1 (hereinafter Kim).

Regarding claim 11, Pyo as modified by Park ‘763 and Park ‘019 teaches and/or suggests:
The display device of claim 10.  
	However, it is noted that Pyo as modified by Park ‘763 and Park ‘019 does not teach:
wherein the margin value further includes a third margin value, 
wherein the first power voltage controller calculates grayscale value ratios of sections divided according to magnitudes of the grayscale values, and 
wherein the first power voltage controller determines the third margin value according to a maximum section among sections having grayscale value ratios greater than a reference ratio.


	Kim (FIG. 1) teaches and/or suggests:
a third margin value (corresponding to a main priority gray group BM; FIG. 1, Step 2 and [0046]), 
calculates grayscale value ratios (corresponding to data amounts D1-DN; FIG. 1, Step 1 and [0051]) of sections (gray groups B1-BN; FIG. 1, Step 1 and [0051]) divided according to magnitudes of grayscale values (grays of pixels; FIG. 1, Step 1 and [0051]) (FIG. 1, Step 1 and [0045], see also [0051]), and 
determines the third margin value (corresponding to BM) according to a maximum section (main priority gray group BM; FIG. 1, Step 2 and [0046]) among sections (gray groups with priority; FIG. 1, Step 2 and [0046]) having grayscale value ratios (corresponding to data amounts D1-DN; FIG. 1, Step 1 and [0051]) greater than a reference ratio (T1; FIG. 1, Step 2 and [0046]) (FIG. 1, Step 2 and [0046], see also [0051]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught and/or suggested by Pyo as modified by Park ‘763 and Park ‘019 to include: the features taught and/or suggested by Kim, such that Pyo as modified teaches and/or suggests: wherein the margin value further includes a third margin value (the margin value taught and/or suggested by Pyo as modified combined with the third margin value taught and/or suggested by Kim), wherein the first power voltage controller calculates grayscale value ratios of sections divided according to magnitudes of the grayscale values (the first power voltage controller taught and/or suggested by Pyo as modified combined with the grayscale value ratios, sections, and magnitudes of grayscale values taught and/or suggested by Kim), and wherein the first power voltage controller determines the third margin value according to a maximum section among sections having grayscale value ratios greater than a reference ratio (the first power voltage controller and margin value taught and/or suggested by Pyo as modified combined with the third margin value, maximum section, sections, grayscale value ratios, and reference ratio taught and/or suggested by Kim), to improve image display taking into account loads corresponding to grays of pixels in a display panel (Kim: see [0051]) – i.e., different driving power voltages ELVDD applied to different division areas taught and/or suggested by Pyo taking into account loads corresponding to grays of pixels taught and/or suggested by Kim.

	Regarding claim 12, Pyo (FIG. 1) as modified by Park ‘763 (FIGs. 2, 3, 20, and 21), Park ‘019, and Kim (FIG. 1) teaches and/or suggests:
The display device of claim 11, wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) determines the third margin value (Park ‘763: GSM value; Kim: corresponding to a main priority gray group BM) to become smaller as the maximum section (Kim: main priority gray group BM) becomes larger (i.e., due to an increase in luminance corresponding to the maximum section).

	Regarding claim 13, Pyo (FIG. 1) as modified by Park ‘763 (FIGs. 2, 3, 20, and 21), Park ‘019, and Kim (FIG. 1) teaches and/or suggests:
The display device of claim 12, wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) includes a plurality of section lookup tables (Park ‘763: maximum grayscale lookup table; [0086]; Kim: light adjusting coefficient and light luminance control parameter lookup table; [0051]) (it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), 
wherein the first power voltage controller (Pyo: controller 200; Park ‘763: adaptive voltage controller 20 (or AVC)) selects a section lookup table (Park ‘763: maximum grayscale lookup table; [0086]; Kim: light adjusting coefficient and light luminance control parameter lookup table; discussion above) corresponding to the maximum section (Kim: main priority gray group BM) among the section lookup tables (discussion above) (it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), and 
wherein the first power voltage controller (Pyo: controller 200; ; Park ‘763: adaptive voltage controller 20 (or AVC)) extracts the third margin value (Park ‘763: GSM value; Kim: corresponding to a main priority gray group BM) from a selected section lookup table (Park ‘763: maximum grayscale lookup table; [0086]; Kim: light adjusting coefficient and light luminance control parameter lookup table; discussion above) based on the grayscale value ratio (Kim: corresponding to a data amounts D1-DN) of the maximum section (Kim: main priority gray group BM) (it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).  



Regarding claim 14, Pyo as modified by Park ‘763 (FIGs. 3 and 21), Park ‘019, and Kim (FIG. 1) teaches and/or suggests:
The display device of claim 13, wherein the selected section lookup table (Park ‘763: maximum grayscale lookup table; [0086]; Kim: light adjusting coefficient and light luminance control parameter lookup table; discussion above) provides the third margin value (Park ‘763: GSM value; Kim: corresponding to a main priority gray group BM) to become smaller as the grayscale value ratio (Kim: corresponding to a data amounts D1-DN) of the maximum section (main priority gray group BM) becomes larger (i.e., due to an increase in luminance corresponding to the maximum section).  

Regarding claim 19, Pyo as modified by Park ‘763 and Park ‘019 teaches and/or suggests:
The method of claim 18.  
	However, it is noted that Pyo as modified by Park ‘763 and Park ‘019 does not teach:
wherein the margin value further includes a third margin value, 
wherein the determining of the margin value further includes steps of: 
calculating grayscale value ratios of sections divided according to magnitudes of the grayscale values; 
determining a maximum section among sections having grayscale value ratios greater than a reference ratio; and 
determining the third margin value to become smaller as the maximum section becomes larger.


Kim (FIG. 1) teaches and/or suggests:
a third margin value (corresponding to a main priority gray group BM; FIG. 1, Step 2 and [0046]), 
calculating grayscale value ratios (corresponding to data amounts D1-DN; FIG. 1, Step 1 and [0051]) of sections (gray groups B1-BN; FIG. 1, Step 1 and [0051]) divided according to magnitudes of grayscale values (grays of pixels; FIG. 1, Step 1 and [0051]) (FIG. 1, Step 1 and [0045], see also [0051]); 
determining a maximum section (main priority gray group BM; FIG. 1, Step 2 and [0046]) among sections (gray groups with priority; FIG. 1, Step 2 and [0046]) having grayscale value ratios (corresponding to data amounts D1-DN; FIG. 1, Step 1 and [0051]) greater than a reference ratio (T1; FIG. 1, Step 2 and [0046]) (FIG. 1, Step 2 and [0046], see also [0051]); and 
determining the third margin value (corresponding to a main priority gray group BM) to become smaller as the maximum section (main priority gray group BM) becomes larger (i.e., due to an increase in luminance corresponding to the maximum section).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught and/or suggested by Pyo as modified by Park ‘763 and Park ‘019 to include: the features taught and/or suggested by Kim, such that Pyo as modified teaches and/or suggests: wherein the margin value further includes a third margin value (margin value taught and/or suggested by Pyo as modified combined with the third margin value taught and/or suggested by Kim), wherein the determining of the margin value further includes steps of (the determining of the margin value taught and/or suggested by Pyo as modified): calculating grayscale value ratios of sections divided according to magnitudes of the grayscale values (calculating grayscale ratios, sections, and magnitudes of grayscale values taught and/or suggested by Kim); determining a maximum section among sections having grayscale value ratios greater than a reference ratio (determining a maximum section, sections, grayscale value ratios, and reference ratio taught by Kim); and determining the third margin value to become smaller as the maximum section becomes larger (determining the third margin value to become smaller and maximum section taught and/or suggested by Kim), to improve image display taking into account loads corresponding to grays of pixels in a display panel (Kim: see [0051]) – i.e., different driving power voltages ELVDD applied to different division areas taught and/or suggested by Pyo taking into account loads corresponding to grays of pixels taught and/or suggested by Kim.


Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo in view of Park ‘763, in further view of Park ‘019, in further view of Kim, and in further view of Nakamura et al. in US 2010/0177086 A1 (hereinafter Nakamura).

Regarding claim 15, Pyo as modified by Park ‘763, Park ‘019, and Kim teaches and/or suggests:
The display device of claim 14.  
	However, it is noted that Pyo as modified by Park ‘763, Park ‘019, and Kim does not teach:
wherein the first power voltage controller determines the margin value by adding up at least two of the first margin value, the second margin value, and the third margin value.
	Nakamura (FIGs. 5-9B and 12) teaches and/or suggests:
wherein a first power voltage controller (power control unit 38; FIG. 6 and [0051]) determines a  value of a first power voltage supplied to a first power line (main power supply lines Pm; FIG. 12 and [0064]) by adding up ([0075] (“the power control unit 38 may vary the voltage applied to each main power supply line Pm based on a control parameter that is calculated by adding evaluation values determined by different conditions”)) at least two of a first value (corresponding to a location of a partial area in a display area SA; [0064], see also FIGs. 8-9B, [0055], and [0056]), a second value (corresponding to what image is to be displayed; [0064], see also FIG. 7 and [0052]-[0055]), and a third value (corresponding to a third condition; see [0072], see also [0073]) ([0052]-[0055], [0064], [0072], [0073], and [0075]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught and/or suggested by Pyo as modified by Park ‘763, Park ‘019, and Kim to include: the features taught and/or suggested by Nakamura, such that Pyo as modified teaches and/or suggests: wherein the first power voltage controller determines the margin value by adding up at least two of the first margin value, the second margin value, and the third margin value (the first power voltage controller, margin value, and first to third margin values taught and/or suggested by Pyo as modified combined with the first power voltage controller, determines a value, and first to third values taught and/or suggested by Nakamura), to vary power control to different display sections based on combined conditions. (Nakamura: see [0075]).
	
Regarding claim 20, this claim is rejected under similar rationale as claim 15 above.


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo in view of Park ‘019.


Regarding claim 21, Pyo (FIG. 1) teaches and/or suggests:
A display device (organic light emitting display; FIG. 1 and [0035]) comprising: 
a plurality of first pixels (e.g., pixels of pixel unit 100 in division area SA1; FIG. 1 and [0036]) commonly coupled to a first power line (corresponding to ELVDD – i.e., ELVDD1-ELVDD4; see [0037], [0038], and [0043]) ([0041]), the first pixels (SA1 pixels) being coupled to data lines (DL; FIG. 1 and [0036]) of a first group (e.g., division area SA1; FIG. 1, [0036], and [0041]); 
a plurality of second pixels (e.g., pixels of pixel unit 100 in division area SA2; FIG. 1 and [0036]) commonly coupled to the first power line (corresponding to ELVDD – i.e., ELVDD1-ELVDD4) ([0041]), the second pixels (SA2 pixels) being coupled to data lines (DL; FIG. 1 and [0036]) of a second group (e.g., division area SA2; FIG. 1, [0036], and [0041]); 
a driver unit (data driver 300; FIG. 1 and [0035]) coupled (indirectly via data lines DL and pixel unit 100; see FIG. 1, [0036], [0041], and [0062]) to the first power line (corresponding to ELVDD – i.e., ELVDD1-ELVDD4) through a first power sub-line (e.g., CH1; FIG. 1 and [0041]), the driver unit (300) being coupled to the data lines (DL) of the first group (SA1) (FIG. 1, [0036], [0041], and [0062]); and 
the driver unit (300) coupled (indirectly via data lines DL and pixel unit 100; see FIG. 1, [0036], [0041], and [0062]) to the first power line (corresponding to ELVDD – i.e., ELVDD1-ELVDD4) through a second power sub-line (e.g., CH2; FIG. 1 and [0041]), the driver unit (300) being coupled to the data lines (DL) of the second group (SA2) (FIG. 1, [0036], [0041], and [0062]), 
wherein a first voltage (ELVDD1; FIG. 1 and [0041]) is supplied to the first power line (corresponding to ELVDD – i.e., ELVDD1-ELVDD4) ([0041]), 
wherein a second voltage (ELVDD2; FIG. 1 and [0041]) is supplied to the first power line (corresponding to ELVDD – i.e., ELVDD1-ELVDD4) ([0041]).
	However, it is noted that Pyo does not teach:
a first driver unit coupled to the first power line through a first power sub-line, the first driver unit being coupled to the data lines of the first group; and 
a second driver unit coupled to the first power line through a second power sub-line, the second driver unit being coupled to the data lines of the second group,
but which would have been obvious to include to make separate that which is integrated.
	However, it is noted that Pyo as modified does not teach:
wherein a first voltage is supplied to the first power line in a first pattern in which X pixels among the first pixels and Y pixels among the second pixels emit light, and all other pixels among the first pixels and all other pixels among the second pixels do not emit light, 
wherein a second voltage is supplied to the first power line in a second pattern in which Z pixels among the first pixels emit light, and all other pixels among the first pixels and all the second pixels do not emit light, wherein the second voltage is higher than the first voltage, and 
wherein the X, Y, and Z are any integers greater than 0, and Z=X+Y is satisfied.
	Park ‘019 (FIGs. 1, 3, and 7A-B) teaches and/or suggests:
wherein a first voltage is supplied to a first power line (ELVDD; FIG. 1 and [0043], see also FIG. 3 and [0061]) in a first pattern (horizontal pattern 520; FIG. 7B and [0101]) in which X pixels among first pixels and Y pixels among second pixels emit light (see annotated drawing below, FIG. 7B, and [0101]), and all other pixels among the first pixels and all other pixels among the second pixels do not emit light (see annotated drawing below, FIG. 7B, and [0101]), 
wherein a second voltage is supplied to the first power line (ELVDD) in a second pattern (vertical pattern 510; FIG. 7A and [0100]) in which Z pixels among the first pixels emit light (see annotated drawing below, FIG. 7A, and [0100]), and all other pixels among the first pixels and all the second pixels do not emit light (see annotated drawing below, FIG. 7A, and [0100]),
wherein the second voltage is higher than the first voltage (see annotated drawing below, FIGs. 7A-B, [0100], and [0101]), and 
wherein the X, Y, and Z are any integers greater than 0 (see annotated drawing below and FIGs. 7A-B), and Z=X+Y is satisfied (see annotated drawing below, FIGs. 7A-B and [0101] (“horizontal pattern 520 having… the same area as the vertical pattern 510”)).

    PNG
    media_image1.png
    878
    674
    media_image1.png
    Greyscale

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught and/or suggested by Pyo to include: the features taught and/or suggested by Park ‘019, such that Pyo as modified teaches and/or suggests: wherein a first voltage is supplied to the first power line in a first pattern in which X pixels among the first pixels and Y pixels among the second pixels emit light, and all other pixels among the first pixels and all other pixels among the second pixels do not emit light (the first voltage and first power line taught and/or suggested by Pyo combined with the first voltage, first power line, first pattern, X and Y pixels, first and second pixels, all other pixels among the first pixels, and all other pixels among the second pixels taught by and/or suggested Park ‘019), wherein a second voltage is supplied to the first power line in a second pattern in which Z pixels among the first pixels emit light, and all other pixels among the first pixels and all the second pixels do not emit light (the second voltage and first power line taught and/or suggested by Pyo combined with the second voltage, first power line, second pattern, Z pixels, first and second pixels, and all other pixels among the first pixels taught and/or suggested by Park ‘019), wherein the second voltage is higher than the first voltage (first and second voltages taught and/or suggested by Pyo combined with the first and second voltages taught and/or suggested by Park ‘019), and wherein the X, Y, and Z are any integers greater than 0 (X, Y, and Z taught and/or suggested by Park ‘019), and Z=X+Y is satisfied (X, Y, and Z taught and/or suggested by Park ‘019), in order to improve luminance deterioration (Park ‘019: [0081]) and correct image signals (Park ‘019: see [0100] and [0101]).

Regarding claim 22, Pyo as modified by Park ‘019 (FIGs. 7A-B) teaches and/or suggests:
The display device of claim 21, wherein the X pixels, the Y pixels, and the Z pixels all emit light based on the same grayscale values (Park ‘019: annotated drawing above, FIGs. 7A-B, and [0101] (“horizontal pattern 520 having the same gray-scale level… as the vertical pattern 510 is displayed”), see also Pyo: see [0079] (“256 gray scales (0 to 255)”)).

Regarding claim 23, Pyo (FIG. 1) as modified by Park ‘019 (FIGs. 1, 4A-B, and 7A-B) teaches and/or suggests:
The display device of claim 21, wherein a first luminance when the display device (Pyo: organic light emitting device; Park ‘019: organic light emitting display 100; FIG. 1 and [0042]) displays the first pattern (Park ‘019: 520) and a second luminance when the display device (Pyo: organic light emitting device; Park ‘019: organic light emitting display 100) displays the second pattern (Park ‘019: 510) are equal to each other (Park ‘019: see FIGs. 4A-B and 7A-B, [0072], [0073], [0100], and [0101]; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        10/5/2022B